395 So. 2d 575 (1981)
Peter Daniel SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 80-425.
District Court of Appeal of Florida, Fifth District.
March 4, 1981.
Rehearing Denied March 26, 1981.
James B. Gibson, Public Defender, and Brynn Newton, Asst. Public Defender, Daytona Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Edward M. Chew, Asst. Atty. Gen., Daytona Beach, for appellee.
COWART, Judge.
Appellant appeals from a verdict of guilty and from the sentence imposed claiming that the trial court erred in denying his motions for judgments of acquittal made during trial because the evidence was insufficient to establish a prima facie case of the crime charged and that the trial court erred in sustaining the state's objection to a statement appellant's trial counsel made in closing argument.
A verdict is not appealable. See Fla.R.App.P. 9.140(b)(1) and § 924.06(1), Fla. Stat. (1979). The points raised on appeal *576 relate to the final judgment adjudicating guilt, which was not appealed, but not to the legality of the sentence. As to the verdict this appeal is dismissed. The sentence is
AFFIRMED.
DAUKSCH, C.J., and COBB, J., concur.